


117 S2391 IS: National Security Powers Act of 2021
U.S. Senate
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2391
IN THE SENATE OF THE UNITED STATES

July 20, 2021
Mr. Murphy (for himself, Mr. Lee, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations

A BILL
To provide for clarification and limitations with respect to the exercise of national security powers, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the National Security Powers Act of 2021. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
TITLE I—War powers reform
Sec. 101. Definitions.
Sec. 102. Policy.
Sec. 103. Sunset of existing authorizations for the use of military force.
Sec. 104. Repeal of the War Powers Resolution.
Sec. 105. Notification.
Sec. 106. Requirement for authorization.
Sec. 107. Expedited procedures for congressional action.
Sec. 108. Termination of funding.
Sec. 109. Interpretation of statutory authority requirement.
Sec. 110. Separability clause.
TITLE II—Arms Export Control
Sec. 201. Short title.
Sec. 202. Purpose.
Sec. 203. Congressional authorization of arms sales.
Sec. 204. Procedures for consideration of joint resolution authorizing or prohibiting arms sales.
Sec. 205. Emergency procedures under Arms Export Control Act.
Sec. 206. Conforming amendments.
Sec. 207. Applicability.
TITLE III—National Emergencies Act Reform
Sec. 301. Requirements relating to declaration and renewal of national emergencies.
Sec. 302. Termination of national emergencies.
Sec. 303. Review by Congress of national emergencies.
Sec. 304. Reporting requirements.
Sec. 305. Conforming amendments.
Sec. 306. Applicability.
IWar powers reform
101.DefinitionsIn this title: (1)CountryThe term country, when used in a geographic sense, includes territories (whether or not disputed) and possessions, territorial waters, and airspace.
(2)HostilitiesThe term hostilities means any situation involving any use of lethal or potentially lethal force by or against United States forces (or, for purposes of paragraph 4(B), by or against foreign regular or irregular forces), irrespective of the domain, whether such force is deployed remotely, or the intermittency thereof. The term does not include activities undertaken pursuant to section 503 of the National Security Act of 1947 (50 U.S.C. 5093) if such action is intended to have exclusively non-lethal effects.  (3)Hostilities reportThe term hostilities report means a written report that sets forth the following information:
(A)The circumstances necessitating the introduction of United States forces into hostilities or a situation where there is a serious risk thereof, or retaining them in a location where hostilities or the serious risk thereof has developed. (B)The estimated cost of such operations.
(C)The specific legislative and constitutional authority for such action. (D)Any international law implications related to such action if applicable.
(E)The estimated scope and duration of the United States forces’ participation in hostilities, including an accounting of the personnel and weapons to be deployed. (F)The country or countries in which the operations or deployment of United States forces are to occur or are ongoing.
(G)A description of their mission and the mission objectives that would indicate the mission is complete. (H)Any foreign partner forces or multilateral organizations that may be involved in the operations.
(I)The name of the specific country (or countries) or organized armed group (or groups) against which the use of force is authorized. (J)The risk to United States forces or other United States persons or property involved in the operations.
(K)Any other information as may be required to fully inform Congress.  (4)IntroduceThe term introduce means—
(A)with respect to hostilities or a situation where there is a serious risk of hostilities, any commitment, engagement, or other involvement of United States forces, whether or not constituting self-defense measures by United States forces in response to an attack or serious risk thereof in any foreign country (including its airspace, cyberspace, or territorial waters) or otherwise outside the United States and whether or not United States forces are present or operating remotely launched, piloted, or directed attacks; or (B)the assigning or detailing of members of United States forces to command, advise, assist, accompany, coordinate, or provide logistical or material support or training for any foreign regular or irregular military forces if—
(i)those foreign forces are involved in hostilities; and (ii)such activities by United States forces make the United States a party to a conflict or are more likely than not to do so. 
(5)Serious risk of hostilitiesThe term serious risk of hostilities means any situation where it is more likely than not that the United States forces will become engaged in hostilities, irrespective of whether the primary purpose of the mission is training or assistance. (6)Specific statutory authorizationThe term specific statutory authorization means any joint resolution or bill introduced after the date of the enactment of this Act and enacted into law to authorize the use of military force that includes, at a minimum, the following elements:
(A)A clearly defined mission and operational objectives and the identities of all individual countries or organized armed groups against which hostilities by the United States forces are authorized. (B)A requirement the President seek from the Congress a subsequent specific statutory authorization for any expansion of the mission to include new operational objectives, additional countries, or organized armed groups. 
(C)A termination of the authorization for such use of United States forces within two years absent the enactment of a subsequent specific statutory authorization for such use of United States forces. (D)In cases where the use of military force in a particular situation is being reauthorized, an estimate and analysis prepared by the Congressional Budget Office of costs to United States taxpayers to date of operations conducted pursuant to the prior authorization or authorizations for that situation, and of prospective costs to United States taxpayers for operations to be conducted pursuant to the proposed authorization. 
(7)Substantially enlargeThe term substantially enlarge means, for any two-year period, an increase in the number of United States forces that causes the total number of forces in a foreign country to exceed the lowest number of forces in that country during that period by 25 percent or more, or any increase of 1,000 or more forces. Temporary duty and rotational forces shall be included in the number of United States forces for the purposes of this title. (8)TrainingWhen used with respect to any foreign regular or irregular forces, the term training has the meaning given the term military education and training in section 644 of the Foreign Assistance Act of 1961 (22 U.S.C. 2403), but does not include training that is focused entirely on observance of and respect for the law of armed conflict, human rights and fundamental freedoms, the rule of law, and civilian control of the military. 
(9)United States forcesThe term United States forces means any individuals employed by, or under contract to, or under the direction of, any department or agency of the United States Government who are— (A)deployed military or paramilitary personnel; or
(B)military or paramilitary personnel who use lethal or potentially lethal force in the cyberspace domain.  102.PolicyThe constitutional authority of the President as Commander-in-Chief to introduce United States Armed Forces into hostilities or into situations where there is a serious risk of hostilities shall be exercised only pursuant to—
(1)a declaration of war; (2)specific statutory authorization; or
(3)when necessary to repel a sudden attack, or the concrete, specific, and immediate threat of such a sudden attack upon the United States, its territories, or possessions, its armed forces, or other United States citizens overseas.  103.Sunset of existing authorizations for the use of military forceEffective 180 days after the date of the enactment of this Act, the following laws are hereby repealed:
(1)The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 116 Stat. 1498; 50 U.S.C. 1541 note). (2)The Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note).
(3)The Authorization for Use of Military Force Against Iraq (Public Law 102–1; 105 Stat. 3; 50 U.S.C. 1541 note). (4)The 1957 Authorization for Use of Military Force in the Middle East (Public Law 87–5).
104.Repeal of the War Powers ResolutionThe War Powers Resolution (Public Law 93–148; 50 U.S.C. 1541 et seq.) is hereby repealed. 105.NotificationThe President shall notify Congress, in writing, within 48 hours after United States forces enter the territory, airspace, or waters of a foreign country—
(1)while equipped for combat, except for deployments which relate solely to transportation, supply, replacement, or training of such United States forces; or (2)in numbers that substantially enlarge the number of United States forces already located in a foreign nation.
106.Requirement for authorization
(a)Prior authorization for certain activities relating to hostilitiesExcept as provided in subsection (b), before introducing United States forces into hostilities or a situation where there is a serious risk of hostilities, the President shall provide a hostilities report to Congress and obtain a specific statutory authorization for such introduction. The President shall provide continuing hostilities reports to Congress 30 days after the initial report and every 30 days thereafter, in accordance with subsection (d). (b)Authorization for certain activities relating to hostilitiesIn cases where the President introduces United States forces into hostilities or a situation where there is a serious risk of hostilities either because of the need to repel a sudden attack upon the United States, its territories or possessions, its armed forces, or other United States citizens overseas or because the concrete, specific, and immediate threat of such a sudden attack, and the time required to provide Congress with a briefing necessary to inform a vote to obtain prior authorization from Congress within 72 hours would prevent an effective defense against the attack or threat of immediate attack, the President shall—
(1)within 48 hours of ordering the introduction of United States forces into hostilities or a situation where there is a serious risk of hostilities, inform Congress of the President's decision, describe the action taken, the justification for proceeding without prior authorization, and certifying either that hostilities have concluded or that they are continuing; and (2)not later than 7 calendar days after ordering the introduction of United States forces into hostilities or a situation where there is a serious risk of hostilities, submit to Congress a hostilities report and request for specific statutory authorization except in cases where a certification is submitted to Congress that the President—
(A)has withdrawn, removed, and otherwise ceased the use of United States forces from the situation that triggered this requirement; and (B)does not intend to reintroduce them.
(c)Termination of activities related to hostilitiesIf Congress does not enact a specific statutory authorization for United States forces to engage in hostilities in response to a request in accordance with subsection (b) within 20 days after the introduction of United States forces into hostilities or a situation where there is a serious risk of hostilities, the President shall withdraw, remove, and otherwise cease the use of United States forces. This 20-day period shall be extended for not more than an additional 10 days if the President determines, certifies, and justifies to Congress in writing that unavoidable military necessity involving the safety of the forces requires the continued use of the forces for the sole purpose of bringing about their safe removal from hostilities. (d)Continuing hostilities reportsIf the President obtains specific statutory authorization, the President shall continue to provide hostilities reports to Congress on the United States’ forces’ engagement or possible engagement in hostilities whenever there is a material change in the information previously reported under this section and in no event less frequently than every 30 days from the delivery of the first hostilities report.
(e)FormAny report submitted pursuant to subsection (a), (b), or (d) shall be submitted to Congress in unclassified form without any designation relating to dissemination control and may include a classified annex only to the extent required to protect the national security of the United States. (f)TransmittalEach report submitted pursuant to subsection (a), (b), or (d) shall be transmitted to each house of Congress on the same calendar day. The report shall be—
(1)referred to— (A)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and
(B)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and (2)made available to any member of Congress upon request.
107.Expedited procedures for congressional action
(a)Consideration by CongressAny resolution of disapproval described in subsection (b) may be considered by Congress using the expedited procedures set forth in this section. (b)Resolution of disapprovalFor purposes of this section, the term resolution means only a joint resolution of the two Houses of Congress—
(1)the title of which is as follows: A joint resolution disapproving of the use of the United States Armed Forces in the prosecution of certain conflict.; (2)which does not have a preamble; and
(3)the sole matter after the resolving clause of which is as follows: That Congress does not approve the use of military force in the prosecution of _______, with the blank space being filled with a description of the conflict concerned. (c)ReferralA resolution described in subsection (b) introduced in the Senate shall be referred to the Committee on Foreign Relations of the Senate. A resolution described in subsection (b) that is introduced in the House of Representatives shall be referred to the Committee on Foreign Affairs of the House of Representatives.
(d)DischargeIf the committee to which a resolution described in subsection (b) is referred has not reported such resolution (or an identical resolution) by the end of 10 calendar days beginning on the date of introduction, such committee shall be, at the end of such period, discharged from further consideration of such resolution, and such resolution shall be placed on the appropriate calendar of the House involved. (e)Consideration (1)In generalOn or after the third calendar day after the date on which the committee to which such a resolution is referred has reported, or has been discharged (under subsection (d)) from further consideration of, such a resolution, it is in order (even though a previous motion to the same effect has been disagreed to) for any Member of the respective House to move to proceed to the consideration of the resolution. All points of order against the resolution (and against consideration of the resolution) are waived. The motion is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the resolution is agreed to, the respective House shall immediately proceed to consideration of the joint resolution without intervening motion, order, or other business, and the resolution shall remain the unfinished business of the respective House until disposed of.
(2)DebateDebate on the resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between those favoring and those opposing the resolution. An amendment to the resolution is not in order. A motion further to limit debate is in order and not debatable. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the resolution is not in order. A motion to reconsider the vote by which the resolution is agreed to or disagreed to is not in order. (3)Vote on final passageImmediately following the conclusion of the debate on the resolution and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the appropriate House, the vote on final passage of the resolution shall occur.
(4)Appeals from decisions of chairAppeals from the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to a resolution shall be decided without debate. (f)Consideration by other House (1)In generalIf, before the passage by one House of a resolution of that House described in subsection (b), that House receives from the other House a resolution described in subsection (b), then the following procedures shall apply:
(A)The resolution of the other House shall not be referred to a committee. (B) (i)The consideration as described in subsection (e) in that House shall be the same as if no resolution had been received from the other House; but
(ii)The vote on final passage shall be on the resolution of the other House.  (2)Following dispositionUpon disposition of the resolution received from the other House, it shall no longer be in order to consider the resolution that originated in the receiving House.
(g)VetoesIf the President vetoes a resolution, debate in the Senate of any veto message with respect to the resolution, including all debatable motions and appeals in connection with the resolution, shall be limited to 10 hours, which shall be divided equally between those favoring and those opposing the resolution.  (h)Rules of the senate and house of representativesThis section is enacted by Congress—
(1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a resolution described in subsection (b), and it supersedes other rules only to the extent that it is inconsistent with such rules; and (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
108.Termination of fundingNotwithstanding any other provision of law, no funds appropriated or otherwise made available under any law may be obligated or expended for any activity by United States forces for which prior congressional authorization is required under this title but has not been obtained, or for which authorization is required under this title but has not been obtained by the deadline specified in section 106(c) or for which a resolution of disapproval in accordance with section 107(b) has been enacted into law. 109.Interpretation of statutory authority requirementStatutory authority to introduce United States forces into hostilities or into situations where there is a serious risk of hostilities, or to retain them in a situation where hostilities or the serious risk thereof has developed, shall not be inferred—
(1)from any provision of law, including any provision contained in any appropriation Act, unless such provision expressly authorizes such introduction or retention and states that it is intended to constitute specific statutory authorization within the meaning of this title; or (2)from any source of international legal obligation binding on the United States, including any resolution of the United Nations Security Council and any treaty ratified before, on, or after the date of the enactment of this Act, unless such treaty is implemented by legislation specifically authorizing such introduction or retention and stating that it is intended to constitute specific statutory authorization within the meaning of this title.
110.Separability clauseIf any provision of this title or the application thereof to any person or circumstance is held invalid, the remainder of the resolution and the application of such provision to any other person or circumstance shall not be affected thereby.  IIArms Export Control 201.Short titleThis title may be cited as the Arms Export Reform Act of 2021.
202.PurposeIt is the purpose of this title to ensure the proper role of Congress in national security decisions pertaining to sales, exports, leases, and loans of defense articles, especially with respect to armed conflict and human rights. 203.Congressional authorization of arms sales (a)Certification required (1)In generalNotwithstanding any other provision of law, in the case of a covered letter of offer, a covered application for a license, or a covered agreement, before such a letter of offer or license is issued or before such an agreement is entered into or renewed, the President shall submit to Congress a certification described in paragraph (3).
(2)Covered letters of offers, applications for licenses, and agreementsFor purposes of this subsection:  (A)A covered letter of offer is any letter of offer to sell under the Arms Export Control Act (22 U.S.C. 2751 et seq.) any item described in subsection (c). 
(B)A covered application for a license is any application by a person (other than with regard to a sale under section 21 or 22 of the Arms Export Control Act (22 U.S.C. 2761, 2762)) for a license for the export of any item described in subsection (c).  (C)A covered agreement is any agreement involving the lease under chapter 6 of the Arms Export Control Act (22 U.S.C. 2796 et seq.), or the loan under chapter 2 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2311 et seq.), of any item described in subsection (c) to any foreign country or international organization for a period of one year or longer. 
(3)Certification describedA certification described in this paragraph is a numbered certification containing the following:  (A)In the case of a letter of offer to sell, the information described in section 36(b)(1) of the Arms Export Control Act (22 U.S.C. 2776(b)(1)) and section 36(b)(2) of such Act, as redesignated by section 206(a) of this Act, without regard to the dollar amount of such sale, except as specified in subsection (c). 
(B)In the case of a license for export (other than with regard to a sale under section 21 or 22 of the Arms Export Control Act (22 U.S.C. 2761, 2762)), the information described in section 36(c) of such Act (22 U.S.C. 2776(c)), as amended by section 206(b) of this Act, without regard to the dollar amount of such export, except as specified in subsection (c).  (C)In the case of a lease or loan agreement, the information described in section 62(a) of the Arms Export Control Act (22 U.S.C. 2796a(a)), unless section 62(b) of such Act (22 U.S.C. 2796a(b)) applies, without regard to the dollar amount of such lease or loan, except as specified in subsection (c).
(b)Congressional authorization required
(1)Prior congressional authorizationNo letter of offer may be issued under the Arms Export Control Act (22 U.S.C. 2751 et seq.) with respect to a proposed sale of any item described in subsection (c) to any country or international organization (other than a country or international organization described in paragraph (2)), no license may be issued under such Act with respect to a proposed export of any such item to any such country or organization, and no lease may be made under chapter 6 of such Act (22 U.S.C. 2796 et seq.) and no loan may be made under chapter 2 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2311 et seq.) of any such item to any such country or organization, unless there is enacted a joint resolution or other provision of law authorizing such sale, export, lease, or loan, as the case may be.  (2)NATO and certain countriesNo letter of offer or license described in paragraph (1) may be issued and no lease or loan described in such paragraph may be made with respect to a proposed sale, export, lease, or loan, as the case may be, of any item described in subsection (c) to the North Atlantic Treaty Organization (NATO), any member country of such organization, Australia, Japan, the Republic of Korea, Israel, New Zealand, or Taiwan, if, not later than 20 calendar days after receiving the appropriate certification, a joint resolution is enacted prohibiting the proposed sale, export, lease, or loan, as the case may be. 
(c)Items describedThe items described in this subsection are those items of types and classes as follows (including parts, components, and technical data):  (1)Firearms and ammunition of $1,000,000 or more.
(2)Air to ground munitions of $14,000,000 or more. (3)Tanks, armored vehicles, and related munitions of $14,000,000 or more.
(4)Fixed and rotary, manned or unmanned armed aircraft of $14,000,000 or more. (5)Services or training to security services of $14,000,000 or more. 
204.Procedures for consideration of joint resolution authorizing or prohibiting arms sales
(a)Consideration by CongressAny joint resolution under section 203(b) shall be considered by Congress using the expedited procedures set forth in section 107(c)–(h).  (b)Form of joint resolutions (1)Prior congressional authorizationThe joint resolution required by section 203(b)(1) is a joint resolution the text of which consists only of one or more sections, each of which reads as follows: The proposed ___ to ___ described in the certification submitted pursuant to section 203(a) of the Arms Export Reform Act of 2021, which was received by Congress on ___ (Transmittal number) is authorized., with the appropriate activity, whether sale, export, lease, or loan, and the appropriate country or international organization, date, and transmittal number inserted.
(2)NATO and certain countriesThe joint resolution required by section 203(b)(2) is a joint resolution the text of which consists of only one section, which reads as follows: That the proposed ___ to ___ described in the certification submitted pursuant to section 203(a) of the Arms Export Reform Act of 2021, which was received by Congress on ___ (Transmittal number) is not authorized., with the appropriate activity, whether sale, export, lease, or loan, and the appropriate country or international organization, date, and the transmittal number inserted. 205.Emergency procedures under Arms Export Control ActSection 36 of the Arms Export Control Act is amended by adding at the end the following:

(j)Restriction on emergency authority relating to arms sales under this ActA determination of the President that an emergency exists requiring a proposed transfer of defense articles or defense services in the national security interests of the United States, thus waiving the congressional review requirements pursuant to section 3 — (1)shall apply only if—
(A)the President submits a determination and justification for each individual approval, letter of offer, or license for the defense articles or defense services that includes a specific and detailed description of how such waiver of the congressional review requirements directly responds to or addresses the circumstances of the emergency cited in the determination; and (B)the delivery of the defense articles or defense services will take place not later than 60 days after the date on which such determination is made, unless otherwise authorized by Congress; and
(2)shall not apply in the case of defense articles or defense services that include manufacturing or co-production of the articles or services outside the United States.. 206.Conforming amendments (a)Government-to-Government sales (1)In generalSection 36(b) of the Arms Export Control Act (22 U.S.C. 2776(b)) is amended—
(A)in paragraph (1)— (i)in the matter preceding subparagraph (A), in the first sentence, by striking Subject to paragraph (6) and inserting Subject to paragraph (4); and 
(ii)in the flush text following subparagraph (P), by striking the last 2 sentences;  (B)by striking paragraphs (2) and (3); 
(C)by redesignating paragraphs (4), (5), and (6) as paragraphs (2), (3), and (4), respectively;  (D)in subparagraph (C) of paragraph (3), as so redesignated, in the first sentence, by striking Subject to paragraph (6) and inserting Subject to paragraph (4); and
(E)in paragraph (4), as redesignated by subparagraph (C) of this paragraph, in the matter preceding subparagraph (A), by striking in paragraph (5)(C) and inserting in paragraph (3)(C).  (2)Conforming amendmentSection 38(f)(5)(B)(ii) of such Act (22 U.S.C. 2778(f)(5)(B)(ii)) is amended by striking section 36(b)(5)(A) and inserting section 36(b)(3)(A). 
(b)Commercially licensed salesSection 36(c) of such Act (22 U.S.C. 2776(c)) is amended— (1)in paragraph (1), in the first sentence, by striking Subject to paragraph (5), in and inserting In; 
(2)by striking paragraphs (2) through (5); and  (3)by redesignating paragraph (6) as paragraph (2).
(c)Legislative review of leases and loans
(1)RepealSection 63 of such Act (22 U.S.C. 2796b) is repealed. (2)Conforming amendmentSection 62(b) of such Act (22 U.S. 2976a(b)) is amended, in the first sentence, by striking (and in the case and all that follows through of that section). 
207.ApplicabilityThis title and the amendments made by this title shall apply with respect to any letter of offer or license for export issued, or any lease or loan made, after the date of the enactment of this Act.  IIINational Emergencies Act Reform 301.Requirements relating to declaration and renewal of national emergenciesSection 201 of the National Emergencies Act (50 U.S.C. 1621) is amended to read as follows:

201.Declarations and renewals of national emergencies
(a)Authority To declare national emergenciesWith respect to Acts of Congress authorizing the exercise, during the period of a national emergency, of any special or extraordinary power, the President is authorized to declare such a national emergency by proclamation. Such proclamation shall immediately be transmitted to Congress and published in the Federal Register. (b)Specification of provisions of law To be exercised (1)In generalNo powers or authorities made available by statute for use during the period of a national emergency shall be exercised unless and until the President specifies the provisions of law under which the President proposes that the President or other officers will act in—
(A)a proclamation declaring a national emergency under subsection (a); or (B)one or more Executive orders relating to the emergency published in the Federal Register and transmitted to Congress.
(2)LimitationsThe President may— (A)specify under paragraph (1) only provisions of law that make available powers and authorities that relate to the nature of the national emergency; and
(B)exercise such powers and authorities only to address the national emergency. (c)Temporary effective periods (1)In generalA declaration of a national emergency under subsection (a) may last for 30 days from the issuance of the proclamation (not counting the day on which the proclamation was issued) and shall terminate when that 30-day period expires unless there is enacted into law a joint resolution of approval under section 203 with respect to the proclamation.
(2)Exercise of powers and authoritiesAny power or authority made available under a provision of law described in subsection (a) and specified pursuant to subsection (b) may be exercised for 30 days from the issuance of the proclamation or Executive order (not counting the day on which such proclamation or Executive order was issued). That power or authority cannot be exercised once that 30-day period expires, unless there is enacted into law a joint resolution of approval under section 203 approving— (A)the proclamation of the national emergency or the Executive order; and
(B)the exercise of the power or authority specified by the President in such proclamation or Executive order. (3)Exception if congress is unable to conveneIf Congress is physically unable to convene as a result of an armed attack upon the United States or another national emergency, the 30-day periods described in paragraphs (1) and (2) shall begin on the first day Congress convenes for the first time after the attack or other emergency.
(d)Prohibition on subsequent actions if emergencies not approved
(1)Subsequent declarationsIf a joint resolution of approval is not enacted under section 203 with respect to a national emergency before the expiration of the 30-day period described in subsection (c), or with respect to a national emergency proposed to be renewed under subsection (e), the President may not, during the remainder of the term of office of that President, declare a subsequent national emergency under subsection (a) with respect to the same circumstances. (2)Exercise of authoritiesIf a joint resolution of approval is not enacted under section 203 with respect to a power or authority specified by the President in a proclamation under subsection (a) or an Executive order under subsection (b)(1)(B) with respect to a national emergency, the President may not, during the remainder of the term of office of that President, exercise that power or authority with respect to that emergency.
(e)Renewal of national emergenciesA national emergency declared by the President under subsection (a) or previously renewed under this subsection, and not already terminated pursuant to subsection (c) or section 202(a), shall terminate on a date that is not later than one year after the President transmitted to Congress the proclamation declaring the emergency under subsection (a) or Congress approved a previous renewal pursuant to this subsection, unless— (1)the President publishes in the Federal Register and transmits to Congress an Executive order renewing the emergency; and
(2)there is enacted into law a joint resolution of approval renewing the emergency pursuant to section 203 before the termination of the emergency or previous renewal of the emergency. (f)Effect of future lawsNo law enacted after the date of the enactment of this Act shall supersede this title unless it does so in specific terms, referring to this title, and declaring that the new law supersedes the provisions of this title..
302.Termination of national emergenciesSection 202 of the National Emergencies Act (50 U.S.C. 1622) is amended to read as follows:  202.Termination of national emergencies (a)In generalAny national emergency declared by the President under section 201(a) shall terminate on the earliest of—
(1)the date provided for in section 201(c); (2)the date on which Congress, by statute, terminates the emergency;
(3)the date on which the President issues a proclamation terminating the emergency; or (4)the date provided for in section 201(e).
(b)5-Year limitationUnder no circumstances may a national emergency declared by the President under section 201(a) continue on or after the date that is 5 years after the date on which the national emergency was first declared. (c)Effect of termination (1)In generalEffective on the date of the termination of a national emergency under subsection (a) or (b)—
(A)except as provided by paragraph (2), any powers or authorities exercised by reason of the emergency shall cease to be exercised; (B)any amounts reprogrammed or transferred under any provision of law with respect to the emergency that remain unobligated on that date shall be returned and made available for the purpose for which such amounts were appropriated; and
(C)any contracts entered into under any provision of law relating to the emergency shall be terminated. (2)Savings provisionThe termination of a national emergency shall not moot—
(A)any legal action taken or pending legal proceeding not finally concluded or determined on the date of the termination under subsection (a) or (b); or (B)any legal action or legal proceeding based on any act committed prior to that date..
303.Review by Congress of national emergenciesTitle II of the National Emergencies Act (50 U.S.C. 1621 et seq.) is amended by adding at the end the following:  203.Review by Congress of national emergencies (a)Joint resolutions of approval and of termination (1)DefinitionsIn this section:
(A)Joint resolution of approvalThe term joint resolution of approval means a joint resolution that contains only the following provisions after its resolving clause: (i)A provision approving—
(I)a proclamation of a national emergency made under section 201(a); (II)an Executive order issued under section 201(b)(1)(B); or
(III)an Executive order issued under section 201(e). (ii)A provision approving a list of all or a portion of the provisions of law specified by the President under section 201(b) in the proclamation or Executive order that is the subject of the joint resolution.
(B)Joint resolution of terminationThe term joint resolution of termination means a joint resolution terminating— (i)a national emergency declared under section 201(a); or
(ii)the exercise of any powers or authorities pursuant to that emergency. (2)Procedures for consideration of joint resolutions of approval (A)IntroductionAfter the President transmits to Congress a proclamation declaring a national emergency under section 201(a), or an Executive order renewing an emergency under section 201(e) or specifying emergency powers or authorities under section 201(b)(1)(B), a joint resolution of approval or a joint resolution of termination may be introduced in either House of Congress by any member of that House.
(B)Requests to convene congress during recessesIf, when the President transmits to Congress a proclamation declaring a national emergency under section 201(a), or an Executive order renewing an emergency under section 201(e) or specifying emergency powers or authorities under section 201(b)(1)(B), Congress has adjourned sine die or has adjourned for any period in excess of 3 calendar days, the Speaker of the House of Representatives and the President pro tempore of the Senate, if they deem it advisable (or if petitioned by at least one-third of the membership of their respective Houses) shall jointly request the President to convene Congress in order that it may consider the proclamation or Executive order and take appropriate action pursuant to this section. (C)Committee referralA joint resolution of approval or a joint resolution of termination shall be referred in each House of Congress to the committee or committees having jurisdiction over the emergency authorities invoked pursuant to the national emergency that is the subject of the joint resolution.
(D)Consideration in senateIn the Senate, the following rules shall apply: (i)Reporting and dischargeIf the committee to which a joint resolution of approval or a joint resolution of termination has been referred has not reported it at the end of 10 calendar days after its introduction, that committee shall be automatically discharged from further consideration of the resolution and it shall be placed on the calendar.
(ii)Proceeding to considerationNotwithstanding Rule XXII of the Standing Rules of the Senate, when the committee to which a joint resolution of approval or a joint resolution of termination is referred has reported the resolution, or when that committee is discharged under clause (i) from further consideration of the resolution, it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for a motion to proceed to the consideration of the joint resolution to be made, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion to proceed is subject to 4 hours of debate divided equally between those favoring and those opposing the joint resolution of approval or the joint resolution of termination. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. (iii)Floor considerationA joint resolution of approval or a joint resolution of termination shall be subject to 10 hours of debate, to be divided evenly between the proponents and opponents of the resolution.
(iv)Amendments
(I)In generalExcept as provided in subclause (II), no amendments shall be in order with respect to a joint resolution of approval or a joint resolution of termination. (II)Amendments to strike or add specified provisions of lawSubclause (I) shall not apply with respect to any amendment to a joint resolution of approval to strike from or add to the list required by paragraph (1)(A)(ii) a provision or provisions of law specified by the President under section 201(b) in the proclamation or Executive order.
(v)Motion to reconsider final voteA motion to reconsider a vote on final passage of a joint resolution of approval or of a joint resolution of termination shall not be in order. (vi)AppealsPoints of order, including questions of relevancy, and appeals from the decision of the Presiding Officer, shall be decided without debate.
(E)Consideration in house of representativesIn the House of Representatives, if any committee to which a joint resolution of approval or a joint resolution of termination has been referred has not reported it to the House at the end of 10 calendar days after its introduction, such committee shall be discharged from further consideration of the joint resolution, and it shall be placed on the appropriate calendar. On Thursdays it shall be in order at any time for the Speaker to recognize a Member who favors passage of a joint resolution that has appeared on the calendar for at least 3 calendar days to call up that joint resolution for immediate consideration in the House without intervention of any point of order. When so called up a joint resolution shall be considered as read and shall be debatable for 1 hour equally divided and controlled by the proponent and an opponent, and the previous question shall be considered as ordered to its passage without intervening motion. It shall not be in order to reconsider the vote on passage. If a vote on final passage of the joint resolution has not been taken on or before the close of the tenth calendar day after the resolution is reported by the committee or committees to which it was referred, or after such committee or committees have been discharged from further consideration of the resolution, such vote shall be taken on that day. (F)Receipt of resolution from other houseIf, before passing a joint resolution of approval or a joint resolution of termination, one House receives from the other House a joint resolution of approval or a joint resolution of termination—
(i)the joint resolution of the other House shall not be referred to a committee and shall be deemed to have been discharged from committee on the day it is received; and (ii)the procedures set forth in subparagraph (D) or (E), as applicable, shall apply in the receiving House to the joint resolution received from the other House to the same extent as such procedures apply to a joint resolution of the receiving House.
(G)Rule of constructionThe enactment of a joint resolution of approval or of a joint resolution of termination under this subsection shall not be interpreted to serve as a grant or modification by Congress of statutory authority for the emergency powers of the President. (b)Rules of the house and the senateSubsection (a) is enacted by Congress—
(1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in the House in the case of joint resolutions of approval, and supersede other rules only to the extent that it is inconsistent with such other rules; and (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House..
304.Reporting requirementsSection 401 of the National Emergencies Act (50 U.S.C. 1641) is amended by adding at the end the following:  (d)Report on emergenciesThe President shall transmit to Congress, with any proclamation declaring a national emergency under section 201(a), or Executive order renewing an emergency under section 201(e) or specifying emergency powers or authorities under section 201(b)(1)(B), a report, in writing, that includes the following:
(1)A description of the circumstances necessitating the declaration of a national emergency, the renewal of such an emergency, or the use of a new emergency authority specified in the Executive order, as the case may be. (2)The estimated duration of the national emergency.
(3)A summary of the actions the President or other officers intend to take, including any reprogramming or transfer of funds, and the statutory authorities the President and such officers expect to rely on in addressing the national emergency. (4)In the case of a renewal of a national emergency, a summary of the actions the President or other officers have taken in the preceding one-year period, including any reprogramming or transfer of funds, to address the emergency.
(e)Provision of information to congressThe President shall provide to Congress such other information as Congress may request in connection with any national emergency in effect under title II. (f)Periodic reports on status of emergenciesIf the President declares a national emergency under section 201(a), the President shall, not less frequently than every 180 days for the duration of the emergency, report to Congress on the status of the emergency and the actions the President or other officers have taken and authorities the President and such officers have relied on in addressing the emergency.
(g)Final report on activities during national emergencyNot later than 90 days after the termination under section 202 of a national emergency declared under section 201(a), the President shall transmit to Congress a final report describing— (1)the actions that the President or other officers took to address the emergency; and
(2)the powers and authorities the President and such officers relied on to take such actions. (h)Public disclosureEach report required by this section shall be transmitted in unclassified form and be made public at the same time the report is transmitted to Congress, although a classified annex may be provided to Congress, if necessary..
305.Conforming amendments
(a)National emergencies actTitle III of the National Emergencies Act (50 U.S.C. 1631) is repealed. (b)International emergency economic powers actSection 207 of the International Emergency Economic Powers Act (50 U.S.C. 1706) is amended—
(1)in subsection (b), by striking if the national emergency and all that follows through under this section. and inserting the following: “if—  (1)the national emergency is terminated pursuant to section 202(a)(2) of the National Emergencies Act; or
(2)a joint resolution of approval is not enacted as required by section 203 of that Act to approve— (A)the national emergency; or
(B)the exercise of such authorities.; and (2)in subsection (c)(1), by striking paragraphs (A), (B), and (C) of section 202(a) and inserting section 202(c)(2).
306.Applicability
(a)In generalExcept as provided in subsection (b), this title and the amendments made by this title shall take effect on the date of the enactment of this Act. (b)Application to national emergencies previously declaredA national emergency declared under section 201 of the National Emergencies Act before the date of the enactment of this Act shall be unaffected by the amendments made by this Act, except that such an emergency shall terminate on the date that is not later than one year after such date of enactment unless the emergency is renewed under subsection (e) of such section 201, as amended by section 301 of this Act. 

